EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 of WaferGen Bio-systems, Inc. and subsidiaries (collectively, the “Company”) of our report dated March 14, 2014, relating to our audits of the consolidated financial statements, which appears in the Annual Report on Form 10-K of the Company for the year ended December 31, 2013. Our report dated March 14, 2014 relating to the consolidated financial statements includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern. /s/ SingerLewak LLP San Jose, California June 5, 2014
